DETAILED ACTION	
In Applicant’s Response dated 3/18/2022, Applicant amended claims 1 to 20; and argued against all rejections previously set forth in the Office action dated 1/20/2022.


Response to Argument
Applicant’s arguments were considered, but are moot in view of the new ground(s) of rejection.


Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior arts do not teach the limitation wherein based on the stored associations, for each detected action taken by the first user within a user interface layout of said sequence of user interface layouts, determining a probability that the first user will navigate to each other user interface layout of said sequence of user interface layouts;

determining the task-centric user interface layout based on the probabilities.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 9, 10, 11, 12, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallemulle: 10726095B1, in view of Grossman et al., Pub. No.: 2020/0349482.

With regard to claim 1: 
Pallemulle discloses a method comprising: tracking a sequence of user interface layouts presented in the course of a first user performing a task (column 9 line 19 to line 36: “FIG. 2A is an illustrative table representation 200 of user activity data identifying a series of user actions taken with respect to graphical page representations for each of a number of different users. The data represented in table 200 is intended to provide an illustration of user activity data that may be stored by the intermediary system 104, such as in logged user behaviors data store 144. However, it will be appreciated that the presentation format of the data illustrated in FIGS. 2A and 2B is not necessarily representative of the format or data structures in which the user activity may be stored. For example, the illustrated data would not necessarily be stored in a table format, as lists of user actions, or as a tree structure. Instead, it will be appreciated that a wide variety of data structures and database types are appropriate for storing such activity data, capturing the relationships between particular users and particular actions, and for depicting the order of user actions in an activity stream”), and creating an association for the task, the association being between the sequence of user interface layouts and detected navigation actions taken by the first user within those user interface layouts to perform the task (fig. 2a and 2B column 9 line 19 to line 36: “As illustrated in FIG. 2A, the user activity data may be grouped by session identifier and/or by user identifier. A session may, in some embodiments, correspond to a period of time in which a user operating a user computing device 102 was relatively continually or consistently interacting with page content received from the intermediary system 104. As an example, a given session may include a series of user actions that all occurred without any gap of a threshold duration occurring between any two actions in the series (e.g., without a session "timing out" due to a certain period of inactivity, such as ten minutes). In other embodiments, a session may be defined at least in part by the organization associated with the content server 106 (such as the length of time that a user may be logged into an account with the organization without being asked to enter a password or other credential data), or may last for the length of time that a given user continues to access pages from the same computing device.” see also paragraph 52), and storing the association in a database (paragraph 27 column 7 line 57 to line 67: “The intermediary system 104 may include additional modules, components, data stores, and the like to provide the features described above and in greater detail below. For example, the intermediary system 104 may include a cache 142 that stores content items retrieved from content sources 106 and/or 108, graphics commands generated by the headless browser 140, graphical representations of content resources or portions of the content page, and the like. The intermediary system 104 may also include a logged user behaviors data store 144 that stores information about user requests and interactions with content..”); wherein the performing the task includes making a change to stored application data (See fig. 2A, paragraph 35: “In addition to the scrolling, selection and highlighting action types mentioned above, table 200 includes other types of actions, such as a user entering text in a text field presented on the page (e.g., "EnterText_Field2"), pressing or otherwise selecting a button presented on the page (e.g., "Select_button3"), and requesting to expand the amount of content presented by a given code module (e.g., "Expand_Widget9"). As will be appreciated by one of skill in the art, these actions include types of actions that would not typically be reported from a client device back to a server in a traditional browsing environment (e.g., an environment in which the client device receives HTML or similar pages from a server rather than receiving graphical page representation with accompanying emulated control data).”); determining, based on the stored associations, a task-centric user interface layout for the first user, the task-centric user interface layout  (column 10 line 14 to line 49: “In addition to the scrolling, selection and highlighting action types mentioned above, table 200 includes other types of actions, such as a user entering text in a text field presented on the page (e.g., "EnterText_Field2"), pressing or otherwise selecting a button presented on the page (e.g., "Select_button3"), and requesting to expand the amount of content presented by a given code module (e.g., "Expand_Widget9"). As will be appreciated by one of skill in the art, these actions include types of actions that would not typically be reported from a client device back to a server in a traditional browsing environment (e.g., an environment in which the client device receives HTML or similar pages from a server rather than receiving graphical page representation with accompanying emulated control data). However, such rich interaction data is received by the intermediary system 104 in order to properly respond to emulated controls and otherwise properly respond to page interactions with respect to a graphical page representation that has been sent to a user device for display. As an example, in a typical client-server environment, a client device accessing a typical web page would not typically report user actions such as scrolling or text highlighting. Accordingly, the activity stream data received by the intermediary system 104 for each user session may go well beyond the typical link selection and similar limited actions that a typical server may have access to in its "clickstream" data of user actions, and may include many other types of actions beyond even those represented in table 200. Example additional actions may include, for example, various types of zooming, scrolling, highlighting, checkbox or radio button selections prior to form submission, selecting to expand the options in a pull-down menu, hovering of a cursor or similar action for interacting with a tooltip object, other touch or click actions that cause additional content to be displayed, a long press gesture or right-click action (which may cause options to appear such as saving a file), taking a screenshot, etc.”) intended to ease performance of the task (paragraph 58 column 17 line 1 line 22: “FIG. 4B is an illustrative user interface, as displayed on a mobile computing device, that includes page content of a page that has been rendered based at least in part on a mobile-optimized page template generated by the intermediary system 104 according to aspects of the present disclosure. The user operating the mobile device in FIG. 4B may be a member of the same user group as the user discussed above with reference to FIG. 4A and the organization's underlying page may be the same (e.g., this user may have requested the same URI or page identifier from the intermediary system as in FIG. 4A), but the page representation in FIG. 4B may have been generated after the intermediary system 104 received sufficient activity data for the user group to generate a mobile-optimized page template for the page. As discussed above, the template used in rendering the mobile-optimized page may have been generated based on a determination of the intermediary system 104 that only a subset of the portions of the original page are commonly accessed by users of the group when accessing the page from mobile devices, and the intermediary system 104 may therefore have excluded the less common portions of the page from the template.”); and in response to detecting a navigation action associated with the first user, providing the respective task-centric user interface layout for display (paragraph 54 column 16 line 1 to line 14: “After a mobile-optimized page template has been generated by the intermediary system 104, the intermediary system 104 may begin using this template when rendering graphical page representations in response to subsequent page requests from a mobile device used by a member of the relevant user group. For example, at block 312, the intermediary system 104 may, in response to a page request from a mobile device used by a user in a given group, render a graphical page representation based on a mobile-optimized template (including retrieving the objects referenced therein from an original page of the organization) and send the resulting graphical page representation to the mobile device for display.”).
Pallemulle does not disclose the aspect wherein the task-centric user interface layout intended to ease performance of the task by bypassing at least one of the detected navigation actions; in response to detecting a navigation action associated with the first user within a user interface layout of the sequence of user interface layouts, providing the respective task-centric user interface layout for display. 
However Grossman discloses the aspect wherein the task-centric user interface layout intended to ease performance of the task (paragraph 100 and 101: “The W-graph engine 116 then performs (at step 730) a node combining stage to produce a set of condensed workflows, each condensed workflow comprising a condensed version of an original workflow in the set of original workflows. Each condensed workflow may comprise a set of zero or more original nodes and a set of zero or more combined nodes. Each combined node may represent two or more similar adjacent nodes from a same original workflow. Similar nodes may comprise two or more adjacent nodes in an original workflow that represent two or more design/task states that are determined to be “similar” within a threshold value. The W-graph engine 116 may condense each original workflow to generate a condensed workflow by implementing a selected similarity metric (and corresponding threshold value) in combination with a data clustering algorithm (such as the DBSCAN algorithm). The W-graph engine 116 then performs (at step 740) a node merging stage to produce a W-graph for the task. The W-graph may comprise one or more representative workflows. Each representative workflow may include at least one merged node that represents a plurality of nodes that originate from a plurality of different workflows for a plurality of different users performing a same task. Each representative workflow comprises a distinct sequence of representative events from the start node to the end node, each representative event comprises a representative edge and corresponding representative node. A representative edge may comprise an original edge, a combined edge, or a merged edge. A representative edge represents one or more distinct user techniques (sets of commands) that cause the state of the design task to change from a previous state to a new state. A representative node may comprise an original node, a combined node, or a merged node. Each merged node may represent a set of two or more similar nodes, each similar node originating from a different condensed workflow for a different user. The W-graph engine 116 may determine similar node pairs for merging into a single merged node by employing a selected similarity metric and corresponding threshold value.”) by bypassing at least one of the detected navigation actions (paragraph 100 and 101: “The W-graph engine 116 then performs (at step 730) a node combining stage to produce a set of condensed workflows, each condensed workflow comprising a condensed version of an original workflow in the set of original workflows. Each condensed workflow may comprise a set of zero or more original nodes and a set of zero or more combined nodes. Each combined node may represent two or more similar adjacent nodes from a same original workflow. Similar nodes may comprise two or more adjacent nodes in an original workflow that represent two or more design/task states that are determined to be “similar” within a threshold value. The W-graph engine 116 may condense each original workflow to generate a condensed workflow by implementing a selected similarity metric (and corresponding threshold value) in combination with a data clustering algorithm (such as the DBSCAN algorithm). The W-graph engine 116 then performs (at step 740) a node merging stage to produce a W-graph for the task. The W-graph may comprise one or more representative workflows. Each representative workflow may include at least one merged node that represents a plurality of nodes that originate from a plurality of different workflows for a plurality of different users performing a same task. Each representative workflow comprises a distinct sequence of representative events from the start node to the end node, each representative event comprises a representative edge and corresponding representative node. A representative edge may comprise an original edge, a combined edge, or a merged edge. A representative edge represents one or more distinct user techniques (sets of commands) that cause the state of the design task to change from a previous state to a new state. A representative node may comprise an original node, a combined node, or a merged node. Each merged node may represent a set of two or more similar nodes, each similar node originating from a different condensed workflow for a different user. The W-graph engine 116 may determine similar node pairs for merging into a single merged node by employing a selected similarity metric and corresponding threshold value.”); in response to detecting a navigation action associated with the first user within a user interface layout of the sequence of user interface layouts, providing the respective task-centric user interface layout for display (paragraph 116 and 117: “FIG. 8 is a screenshot of a W-graph graphical user interface (GUI) for displaying and interacting with a W-graph, according to various embodiments. The W-graph GUI 800 may include a plurality of sections including a mode selection section 810, a task selection section 820, a W-graph section 850, and a W-graph data section 875. The mode selection section 810 displays user selectable modes including the W-graph mode and the W-suggest mode. The W-graph mode implements the W-graph GUI discussed in this section. The W-suggest mode implements the W-suggest GUI discussed in the below section. It is assumed a current user has currently selected the W-graph mode, as indicated by the bolded text in FIG. 8. The task selection section 820 displays a plurality of user selectable tasks (e.g., Task_1, Task_2, Task_3, etc.). For example, the selectable tasks may include designing a 3D model of a particular object (such as a chair, desk, coffee mug, etc.). In other embodiments, the selectable tasks may include other designing tasks. The W-graph section 850 displays a W-graph corresponding to a selected task. The W-graph illustrates one or more representative workflows, each representative workflow comprising a sequence of representative edges and representative nodes. The W-graph may include user selectable components, such as selectable representative edges. The W-graph data section 875 may display W-graph data for a selected representative edge, such as compiled metrics, command data, and screen recordings.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Grossman to Pallemulle so the optimized interface is provided to the user while the user is navigating the interface pages to reduce user effort and provided the benefit quickly and automatically wherein the user is given the option to choose the optimized interface layout for completing the task. 

With regard to claim 2 and 10 and 18:
Pallemulle and Grossman disclose the aspect of determining the task-centric user interface layout for the given user is based only on the stored associations for that user  (Grossman paragraph74: “The method 300 begins when a client/user 130 logs onto (at step 310) the server 110, e.g., with a username and password. The user begins (at step 320) performing a design task via a design application 133 executing on the client 130. The interface engine 131 may start a screen recording (at step 330) of the user performing the design task via the design application 133. The event data collection engine 114 may receive (at step 340) command usage data and content snapshots from the interface engine 131 as the user performs and completes the design task via the design application 133. The event data collection engine 114 also stores the received command usage data and content snapshots to an event data table 200 for the particular design task. After the task is performed/completed, the event data collection engine 114 receives (at step 350) the screen recording from the interface engine 131 and stores the received screen recording to the event data table 200 for the particular design task. The event data collection engine 114 then stores (at step 360) the event data table 200 to the event data repository 127 stored on the database 125. The method 300 then ends.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Grossman to Pallemulle so the optimization is based on user’s input record to provide personalized optimization that would suit the specific needs of the targeted user. 

With regard to claims 3 and 11 and 19: 
Pallemulle and Grossman discloses The method of claim 1 further comprising: for each of at least one other user, tracking a sequence of user interface layouts presented in advance of the other user performing the task, and creating an association between the sequence of layouts and detected navigation actions taken by the other user within those user interface layouts (Pallemulle column 17 line 1 line 22: “FIG. 4B is an illustrative user interface, as displayed on a mobile computing device, that includes page content of a page that has been rendered based at least in part on a mobile-optimized page template generated by the intermediary system 104 according to aspects of the present disclosure. The user operating the mobile device in FIG. 4B may be a member of the same user group as the user discussed above with reference to FIG. 4A and the organization's underlying page may be the same (e.g., this user may have requested the same URI or page identifier from the intermediary system as in FIG. 4A), but the page representation in FIG. 4B may have been generated after the intermediary system 104 received sufficient activity data for the user group to generate a mobile-optimized page template for the page. As discussed above, the template used in rendering the mobile-optimized page may have been generated based on a determination of the intermediary system 104 that only a subset of the portions of the original page are commonly accessed by users of the group when accessing the page from mobile devices, and the intermediary system 104 may therefore have excluded the less common portions of the page from the template.”).and storing the association in a database; (Pallemulle paragraph 27: “The intermediary system 104 may include additional modules, components, data stores, and the like to provide the features described above and in greater detail below. For example, the intermediary system 104 may include a cache 142 that stores content items retrieved from content sources 106 and/or 108, graphics commands generated by the headless browser 140, graphical representations of content resources or portions of the content page, and the like. The intermediary system 104 may also include a logged user behaviors data store 144 that stores information about user requests and interactions with content.”); wherein the determining the task-centric user interface layout for the first user is based on the stored associations for a set of users including the first user and the at least one other user (Pallemulle column 17 line 1 line 22: “FIG. 4B is an illustrative user interface, as displayed on a mobile computing device, that includes page content of a page that has been rendered based at least in part on a mobile-optimized page template generated by the intermediary system 104 according to aspects of the present disclosure. The user operating the mobile device in FIG. 4B may be a member of the same user group as the user discussed above with reference to FIG. 4A and the organization's underlying page may be the same (e.g., this user may have requested the same URI or page identifier from the intermediary system as in FIG. 4A), but the page representation in FIG. 4B may have been generated after the intermediary system 104 received sufficient activity data for the user group to generate a mobile-optimized page template for the page. As discussed above, the template used in rendering the mobile-optimized page may have been generated based on a determination of the intermediary system 104 that only a subset of the portions of the original page are commonly accessed by users of the group when accessing the page from mobile devices, and the intermediary system 104 may therefore have excluded the less common portions of the page from the template.”).

With regard to claims 4 and 12 and 20: 
Pallemulle and Grossman disclose The method of claim 3 wherein the set of users is defined based on one of or a combination of two or more of: organization; role; a field functioning as an aggregation tag; or location (Pallemulle paragraph 10 column 10 line 20 to line 51: “Generally described, aspects of the present disclosure relate to automated approaches for determining the portions of one or more user interfaces or pages, such as webpages, that are likely to be of interest to a user who is accessing a page from a mobile computing device, and providing for automated generation of an optimized page that includes only a relevant subset of the original page content. In one embodiment, an intermediary system is positioned in a network between client computing devices and an organization's content sever. In one example, the organization may be a company, the page content available via the organization's content server may be corporate intranet pages available only to employees or other members of the organization, and the client computing devices may be used by the organization's employees or other members to view the pages. The intermediary system may receive a variety of user interaction data (including, for example, scroll requests, zoom requests, text highlighting, and others) beyond what would typically be captured and returned to a server in a traditional browsing environment that does not utilize an intermediary system as described herein. The intermediary system may analyze the interaction data and the series of actions followed by a potentially large number of users to identify the portions of one or more pages that are typically of interest to one or more groups of users (such as page portions that are most often accessed or most often interacted with) when accessing pages from their mobile computing devices, and may generate a mobile-optimized page template that is then used to generate graphical page representations for delivery to mobile client computing devices in response to subsequent page requests from users in the given user group.”).


Claim 9 is rejected for the same reason as claim 1. 

Claim 17 is rejected for the same reason as claim 1. 


Claims 5, 7, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallemulle: 10726095B1, in view of Grossman, and further in view of Lindsay et al., Pub. No.: 2014/0244622A1. 
With regard to claim 5 and 13:
Pallemulle and Grossman do not disclose the method of claim 1 wherein determining, based on the stored associations, a task-centric user interface layout for the first user, the task-centric user interface layout intended to ease performance of the task is based on probabilities determined from the stored associations. 
However Lindsay discloses the aspect of determining, based on the stored associations (paragraph 63: “In various embodiments, interface generator 114 orders phrase objects presented to a user. For example, presented phrase objects are ordered in part by their popularity or frequency of usage. Accordingly, interface generator 114 analyzes 410 statistics associated with stored phrase objects. For example, interface generator 114 determines the number of times a phrase object is extracted from content associated with a user, determines the number of times a phrase object appears on social networking system 110, determines a rate at which a phrase object is used in an interval of time, or any other suitable criteria. Other statistics may be determined, such as the probability that user will select a phrase object, a percentage of posts including a phrase object, a percentage or number of social networking system users including a phrase object, or other suitable statistics. For example, interface generator 114 may determine that a user frequently tends to use the phrase "chocolate ice cream". Thus, when the user begins to type "choco", the interface generator 114 may prioritize "chocolate ice cream" over other phrases, such as "chocolate cake", "chocolate bar", "chocolate candy", or "chocolate Easter eggs".”), a task-centric user interface layout for the first user, the task-centric user interface layout intended to ease performance of the task is based on probabilities determined from the stored associations. (paragraph 57: “In some embodiments, such as example of FIG. 3, display space may be limited. To conserve space, less frequently-used features and selections may be reduced to smaller icons or removed from display. For example, an on-screen keyboard may be displayed when interface generator 114 identifies less than a minimum number of phrase objects for display. However, as additional input is received, interface generator 114 identifies an increased number of phrase objects for display, so a virtual keyboard is reduced to a keyboard button 308 to increase the display space available for displaying phrase objects. If a user does not find a phrase object associated with the received input, the user may retrieve the virtual keyboard by accessing keyboard button 308. Scroll button 310 may allow users to view additional phrase objects than those initially displayed by suggestions box 306 by updating the phrase objects displayed by suggestions box 306.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Lindsay to Pallemulle and Grossman so the system can optimize the interface based on user statistic to accurately determine what interface layout would facilitate the user to quickly complete the task, save time and reduce user effort.



With regard to claim 7 and 15:
Pallemulle and Grossman and Lindsay disclose The method of claim 1 further comprising: based on the stored associations, for each detected action taken by the first user within said sequence of user interface layouts (Lindsey paragraph 63: “In various embodiments, interface generator 114 orders phrase objects presented to a user. For example, presented phrase objects are ordered in part by their popularity or frequency of usage. Accordingly, interface generator 114 analyzes 410 statistics associated with stored phrase objects. For example, interface generator 114 determines the number of times a phrase object is extracted from content associated with a user, determines the number of times a phrase object appears on social networking system 110, determines a rate at which a phrase object is used in an interval of time, or any other suitable criteria. Other statistics may be determined, such as the probability that user will select a phrase object, a percentage of posts including a phrase object, a percentage or number of social networking system users including a phrase object, or other suitable statistics. For example, interface generator 114 may determine that a user frequently tends to use the phrase "chocolate ice cream". Thus, when the user begins to type "choco", the interface generator 114 may prioritize "chocolate ice cream" over other phrases, such as "chocolate cake", "chocolate bar", "chocolate candy", or "chocolate Easter eggs".”), determining a respective probability that the first user will navigate to a specific user interface layout within which the task can be performed (Lindsay paragraph 57: “In some embodiments, such as example of FIG. 3, display space may be limited. To conserve space, less frequently-used features and selections may be reduced to smaller icons or removed from display. For example, an on-screen keyboard may be displayed when interface generator 114 identifies less than a minimum number of phrase objects for display. However, as additional input is received, interface generator 114 identifies an increased number of phrase objects for display, so a virtual keyboard is reduced to a keyboard button 308 to increase the display space available for displaying phrase objects. If a user does not find a phrase object associated with the received input, the user may retrieve the virtual keyboard by accessing keyboard button 308. Scroll button 310 may allow users to view additional phrase objects than those initially displayed by suggestions box 306 by updating the phrase objects displayed by suggestions box 306.”), for each detected action taken by the first user within said sequence of user interface layouts, determining the task-specific user interface layout to be the specific user interface layout within which the task can be performed when the respective probability is greater than a threshold (Lindsay paragraph 20: “Stored data may be used to identify patterns in a user's behavior, such as including certain words in posts while in specific situations or places, commenting while attending certain events, and so forth. Additionally, various posts may be analyzed to identify frequencies with which words or other objects are received from users. Stored data may also be used to correlate geographical location tags (e.g., current location indicators or location indicators for past posts) with objects for possible inclusion in posts. For example, if the user was at a restaurant, phrase objects associated with restaurants, such as "eating food," "drinking tea," or "waiting in line" may be presented. Furthermore, phrase objects may be presented to a user so that phrase objects more likely to be selected by the user are prioritized. Phrase objects presented to a user may also be filtered so that phrase objects having less than a threshold likelihood of selection by the user are not presented.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Lindsay to  Pallemulle and Grossman so the system can optimize the interface based on user statistic to accurately determine what interface layout would facilitate the user to quickly complete the task, save time and reduce user effort.


Claims 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallemulle: 10726095B1, in view of Grossman, and further in view of Blass, Pub. No.: 2018/0121980A1. 
With regard to claim 8 and 16: 
Pallemulle and Grossman do not disclose the method of claim 1 wherein: the task is a task within an E-commerce platform.
However Blass discloses the aspect of dynamically modify shopping interface wherein: the task is a task within an E-commerce platform (paragraph 29 to 31: “ In some embodiments, the destination country/region, the delivery services(s), and destination facility may each have a set of regulations/restriction. In step 230, compliance with regulations/restrictions of each of these entities in the chain of delivery may be verified. In step 240, the online shopping interface is modified such that any item for sale in the inventory database that does not comply with the destination restrictions of the destination facility associated with the destination facility identifier is filtered out. In other words, the interface is modified to only show items that may be purchased and shipped to the selected destination facility. ] The modified online shopping interface may also include features such as navigable categories of products, key word search, promotions, and recommendations. When the user navigates through categories of items for sale, items and/or categories that do not meet the destination requirement may continued to be filtered out until the user elects to return to the general shopping site provided in step 210. When the user uses the search function, only items for sale that comply with the destination restrictions may be displayed in the list of search results. In some embodiments, promotions and/or recommendations for items for sale that cannot be shipped to the selected destination facility may also be filtered out in the modified shopping interface. In some embodiments, promotions and recommendations specific to the selected destination facility may be shown in the modified shopping interface. Generally, the modified online shopping interface may include any feature present in the original online shopping interface provided in step 210. Examples of an online shopping interface provided in step 210 and a modified online shopping interface provided in step 240 are described with reference to FIG. 4 below.”).  It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Blass to Pallemulle and Grossman so the a user of a E commerce site can quickly and successfully complete tasks using the optimized paged layout and shortcuts. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kol, Pub. No. : 20170032050: An application generating website building system (AGWBS) converts a website to an application which operates on a mobile device. The system includes a website building system (WBS) to enable a user to build a website, and to host the website, a database to store website data that includes at least a structure of the website, an application generator repository to store at least several per-vertical base apps, where each per-vertical base app is a template app for one type of business, and an application generator to determine the website type of business, to generate an initial extended application content file (XACF) at least from an associated per-vertical base app for the type of business, to analyze the structure of the website to generate a graph of elements of the website and to use the graph to modify the associated per-vertical base app into an XACF defining the mobile application..
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179